DETAILED ACTION
Status of Claims:
Claims 1, 10 – 15, and 18 – 30 are pending. 
Claims 2 – 9, 16 – 17, and 31 are cancelled. This rejection is Final. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/22/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments in the amendment filed 10/28/2020 have been fully considered and are not persuasive. The reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 – 15, and 18 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (US 20080270545) and in view of Smoot (US 7673000).

As per claim 1, Howe discloses a computer implemented method comprising: 
sending, via a first electronic communication system, a first email message addressed to an entity, the first email message containing a Message-ID field in a message header of the first email message, the Message-ID field containing encoded data ... to be carried out by a second electronic communication system …, wherein the second electronic communication system different than the first electronic communication system comprises an email client or an email server (Mail system C (first communication system) sends an email including a message ID header with encoded data to a recipient in Mail system B (second communication system different than the first system), See Paragraphs 38 and 39), … wherein the second electronic communication system comprises an email client or an email server (Mail system comprises mail servers, See Paragraph 32), …
generating, via the second electronic communication system, a second email message containing an In-Reply-To field in a message header of the second email message, the In-Reply-To field containing the encoded data … to be carried out by the second electronic communication system, wherein generating the second email message comprises automatically transferring the encoded data from the Message ID field of the message header of the first email message into the In-Reply-To field of the message header of the second email message regardless of input from a user associated with the second electronic communication system (When the recipient receives the email from the sender, the Message-ID contained therein is in the EMEW format, which is transparent to the recipient's MUA. When the recipient composes their reply, it will contain a standard Message-ID assigned by the MUA. In addition, the message contains a References header appending the original Message-ID in EMEW format from the sender's message, and an In-Reply-To header containing the original Message-ID in EMEW format from the sender's email, See Paragraph 43);
receiving, via the firs electronic communication system or a third electronic communication system, the second email message from the second electronic communication system (Mail system B sends a reply message containing an In-Reply-To header with encoded data back to Mail system C, See Paragraph 43): and 
extracting, via the first electronic communication system or the third electronic communication system, (data) ... to be carried out by the second electronic communication system from the In-Reply-To field in a message header of the second email message (EMEW validator detects and verifies encoded data in the In-Reply-To header of the reply message, See Paragraphs 43 - 45); and 
	…

Howe however does not disclose:
The data located in the message ID field is data that identifies an action, the action to be carried out comprises executing, in a stateless manner by the second electronic communication system using only the data and no additional data, a command that is identified uniquely by the data, and the data identifies a context in which the action is to be carried out. The data located in the in-reply-to field is data that identifies an action to be carried out by the second electronic communication system. Carrying out the action based on the encoded data extracted from the second email message, wherein the action to be carried out by the second electronic communication system comprises at least one of altering a characteristic of the second email based on the encoded data and sending a third email based on the encoded data, wherein the action to be carried out was defined based on input received from a user, and the content of the first email message was defined based on input received from the user.

Smoot discloses:
… the data located in the message ID field is encoded data that identifies an action (The header of each email is defined to be a set of metadata (action) corresponding to the content of the email, See Col. 2, Lines 44 - 58)
(The protocol service that processes the email header containing the metadata (action) is stateless and distributes requests pertaining to the email client over stateless servers, See Col. 3, Line 62 – Col. 4, Line 26), a command that is identified uniquely by the encoded data, and the encoded data identifies a context in which the action is to be carried out (The header table which includes metadata (action) can contain data that identifies a context based on rendered fields from the header table including actions such as determining an identity of the sender of the email, a subject of the email, a date that the email was received, a size of the message of the mail, email recipient preferences, email folder hierarchy data, rules for filtering email messages, etc. which are carried out by the system, See Col. 2, Line 59 – Col. 3, Line 2) … wherein the first email message is generated in response to receipt of an indication to associate the action with the first email message (The header information (action) can also include the type of email, an importance indicator, a sensitivity indicator, conversation threading, etc., See Col. 3, Lines 3 - 14 / *Examiner note: an indicated action can be associated with the generated email);
… the data located in the message ID field is encoded data that identifies an action (The header of each email is defined to be a set of metadata (action) corresponding to the content of the email, See Col. 2, Lines 44 - 58)
extracting the data that identifies the action ... (The metadata -(action) can be extracted from the message itself, See Col. 2, Lines 44 - 58)
carrying out the action based on the encoded data extracted from the second email message (When the email is compliant, some of the metadata can be extracted from the message itself, whereas other metadata can be sourced independently of the message itself, See Col. 2, Lines 44 -58), wherein the action to be carried out by the second electronic communication system comprises at least one of altering a characteristic of the second email based on the encoded data (The header table which includes metadata (action) can contain data that identifies a context based on rendered fields from the header table including actions such as determining an identity of the sender of the email, a subject of the email, a date that the email was received, a size of the message of the mail, email recipient preferences, email folder hierarchy data, rules for filtering email messages, etc. which are carried out by the system, See Col. 2, Line 59 – Col. 3, Line 2) and sending a third email based on the encoded data, wherein the action to be carried out was defined based on input received from a user, and the content of the first email message was defined based on input received from the user (Commands can be entered through user input, See Col. 9, Lines 54 - 67).

It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Smoot’s teaching of header data that identifies an action, along with email header including a message ID and In-Reply-to field to improve Howe’s system, the combination would result in the computer system of Howe including a message ID field, In-Reply-to field, and data identifying an action in the header of an email message because the improvement will allow a more efficient system of routing and filtering email message. 

As per claims 2 - 9, canceled.

As per claim 10, the method of claim 1, wherein the message header comprises security features associating the encoded data with the user (Howe, EMEW formatted message ID includes security hash, See Paragraph 40). 

As per claim 11, the method of claim 1, wherein the first electronic communication system or the second electronic communication system comprises an email client or an email server (Howe, Mail system comprises mail servers, See Paragraph 32). 

As per claim 12, the method of claim 1, comprising determining, using the encoded data that identifies the action to be carried out, that the encoded data includes identifying information and that the action indicates that two or more messages each of which include the encoded data that identifies the action to be carried out and the identifying information should be related together on the first electronic (Smoot, The header table can contain enough data such that a folder view of the corresponding email can be rendered from fields in the header table, such as an identity of the sender of the email, a subject of the email, a date that the email was received, a size of the message of the mail, email recipient preferences, email folder hierarchy data, rules for filtering email messages, etc., See Col. 2, Line 59 – Col. 3, Line 2), a third email message previously sent or received by the first electronic communication system, and associating the third email message with at least one of the first email message or the second email message in response to identifying, using the identifying information, the third email message previously sent or received by the first electronic communication system (Smoot, Email service coordinates and accommodates the sending and the receiving of email among and between a plurality of email senders and receivers, See Col. 2, Lines 21 - 34). 

As per claim 13, the method of claim 1, wherein the encoded data includes information that encodes one or more portions of the first email message, the one or more portions including at least one portion of a subject header field of the first email message, or at least one portion of a body of the first email message (Howe, Original message ID is included in the enhanced message ID generated by the EMEW generator, See Paragraph 39). 

As per claim 14, the method of claim 13, wherein the information that encodes one or more portions of the first email message comprises a result of a hash function applied to the one or more portions (Howe, EMEW formatted message ID includes security hash, See Paragraph 40). 

As per claim 15, Howe discloses the computer implemented method comprising at an electronic communication system:  
receiving, via an electronic communication system, receiving a first electronic communication  from a second electronic communication system different than the first electronic communication system, the first electronic communication including encoded data … to be carried out by the electronic communication system (Mail system C (first communication system) sends an email including a message ID header with encoded data to a recipient in Mail system B (second communication system different than the first system), See Paragraphs 38 and 39), the first electronic communication identifying a first entity in a from address field, the encoded data having been previously generated by the electronic communication system and included in a second electronic communication previously addressed to the first entity in a to address field, (Mail system B sends a reply message containing a In-Reply-To header with encoded data back to Mail system C, See Paragraph 43), wherein the first electronic communication was generated by the second electronic communication system based, at least in part, on the second electronic communication in which the encoded data was automatically transferred from the to address field of the second electronic communication into the from address field of the first electronic communication regardless of input from a user associated with the second electronic communication system (When the recipient receives the email from the sender, the Message-ID contained therein is in the EMEW format, which is transparent to the recipient's MUA. When the recipient composes their reply, it will contain a standard Message-ID assigned by the MUA. In addition, the message contains a References header appending the original Message-ID in EMEW format from the sender's message, and an In-Reply-To header containing the original Message-ID in EMEW format from the sender's email, See Paragraph 43), wherein the second electronic communication system comprises an email client or an email server (Mail system comprises mail servers, See Paragraph 32) …

Howe however does not disclose:
The data located in the message ID field and the in-reply-to field is data that identifies an action and extracting, from the first electronic communication, the data representative of the action to be carried out by the electronic communication system in response to receiving the first electronic communication, identifying the action to be carried out by the electronic communication system in response to extracting the data, and carrying out the action in response to identifying the action to be carried out by the electronic communication system, wherein the action to be carried out by the electronic communication system comprises at least one of altering a characteristic of the second electronic communication based on the encoded data and sending a third electronic communication based on the encoded data, wherein 

Smoot discloses:
The data located in the message ID field and the in-reply-to field is data that identifies an action (The header of each email is defined to be a set of metadata (action) corresponding to the content of the email, See Col. 2, Lines 44 - 58) … wherein the first email message is generated in response to receipt of an indication to associate the action with the first email message (The header information (action) can also include the type of email, an importance indicator, a sensitivity indicator, conversation threading, etc., See Col. 3, Lines 3 - 14 / *Examiner note: an indicated action can be associated with the generated email);
extracting, from the first electronic communication via the electronic communication system, the encoded data representative of the action to be carried out (The metadata -(action) can be extracted from the message itself, See Col. 2, Lines 44 - 58) by the electronic communication system in response to receiving the first electronic communication (See Howe) 
identifying, via the electronic communication system, the action to be carried out by the electronic communication system in response to extracting the encoded data (The header table which includes metadata (action) can contain data that identifies a context based on rendered fields from the header table including actions such as determining an identity of the sender of the email, a subject of the email, a date that the email was received, a size of the message of the mail, email recipient preferences, email folder hierarchy data, rules for filtering email messages, etc. which are carried out by the system, See Col. 2, Line 59 – Col. 3, Line 2); and 
carrying out the action in response to identifying the action to be carried out by the electronic communication system (The protocol service that processes the email header containing the metadata (action) is stateless and distributes requests pertaining to the email client over stateless servers, See Col. 3, Line 62 – Col. 4, Line 26), wherein the action to be carried out by the electronic communication system comprises at least one of altering a characteristic of the second electronic communication based on the encoded data (The header table which includes metadata (action) can contain data that identifies a context based on rendered fields from the header table including actions such as determining an identity of the sender of the email, a subject of the email, a date that the email was received, a size of the message of the mail, email recipient preferences, email folder hierarchy data, rules for filtering email messages, etc. which are carried out by the system, See Col. 2, Line 59 – Col. 3, Line 2) and sending a third electronic communication based on the encoded data, wherein the action to be carried out was defined based on input received from a user, and the content of the first electronic communication message was defined based on input received from the user (Commands can be entered through user input, See Col. 9, Lines 54 - 67).

It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Smoot’s teaching of header data that identifies an action, along with email header including a message ID and In-Reply-to field to improve Howe’s system, the combination would result in the computer system of Howe including a message ID field, In-Reply-to field, and data identifying an action in the header of an email message because the improvement will allow a more efficient system of routing and filtering email message.

As per claim 16 - 17, canceled. 

As per claim 18, the method of claim 15, wherein the action to be carried out comprises executing, by the electronic communication system, a command identified by the encoded data(Smoot, When the email is compliant, some of the metadata can be extracted from the message itself, whereas other metadata can be sourced independently of the message itself, See Col. 2, Lines 44 - 58). 

As per claim 19, the method of claim 15, wherein the action to be carried out comprises altering, by the electronic communication system, a characteristic of the first electronic communication based on the encoded data (Smoot, The header table can contain enough data such that a folder view of the corresponding email can be rendered from fields in the header table, such as an identity of the sender of the email, a subject of the email, a date that the email was received, a size of the message of the mail, email recipient preferences, email folder hierarchy data, rules for filtering email messages, etc., See Col. 2, Line 59 – Col. 3, Line 2. 

As per claim 20, the method of claim 15, wherein the action to be carried out by the electronic communication system was defined based on input received from a first user, and the content of the second communication was defined based on input received from the first user (Smoot, The header information can also include the type of email, an importance indicator, a sensitivity indicator, conversation threading, etc., See Col. 3, Lines 3 - 14). 

As per claim 21, the method of claim 20 wherein the data comprises security features associating the data with the first user (Howe, EMEW formatted message ID includes security hash, See Paragraph 40). 

As per claim 22, the method of claim 15, wherein the electronic communication system comprises an email client (Howe, Mail system comprises mail servers, See Paragraph 32). 

As per claim 23, the method of claim 15, wherein the electronic communication system comprises an email server (Howe, Mail system comprises mail servers, See Paragraph 32). 

As per claim 24, the method of claim 15, wherein the first electronic communication comprises a first email message and the second electronic communication comprises a second email message, and the data representative of an action to be carried out is included in at least one of the following header fields of the first email message or the second email message: "Message-ID," "In-Reply-To," "From," "Resent-From," "Reply-To," "To," "Cc," "Bcc," "Resent-To," "Resent-Cc," "Resent-Bcc," or "References." (Howe, Message ID and In-Reply-To headers, See Paragraph 32)

(Howe, Original message ID is included in the enhanced message ID generated by the EMEW generator, See Paragraph 39). 

As per claim 26, the method of claim 25, wherein the information that encodes one or more portions of the second electronic communication comprises a digital signature of the one or more portions, wherein the digital signature is accessible by using a public key of a private/public key pair (Howe, DKIM digital signing processes used with EMEW technology, See Paragraph 42). 

As per claim 27, Howe discloses a first electronic communication system comprising: 
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
sending a first email message addressed to an entity, the first email message containing a Message-ID field in a message header of the first email message, the Message-ID field containing encoded data … to be carried out by a second electronic communication system …, wherein the second electronic communication system different than the first electronic communication system comprises an email client or an email server (Mail system C (first communication system) sends an email including a message ID header with encoded data to a recipient in Mail system B (second communication system different than the first system), See Paragraphs 38 and 39) wherein 
receiving, from the entity, a second email message generated by, and sent from, the second electronic communication device, the second email message containing an In-Reply-To field in a message header of the second email message containing the encoded data … to be carried out by the second electronic communication system (Mail system B sends a reply message containing an In-Reply-To header with encoded data back to Mail system C, See Paragraph 43), wherein generation of the second email message comprises automatically transferring the encoded data from the Message ID field of the message header of the first email message in the In-Reply-To field of the message header of the second email message regardless of input from a user associated with the second electronic communication system (When the recipient receives the email from the sender, the Message-ID contained therein is in the EMEW format, which is transparent to the recipient's MUA. When the recipient composes their reply, it will contain a standard Message-ID assigned by the MUA. In addition, the message contains a References header appending the original Message-ID in EMEW format from the sender's message, and an In-Reply-To header containing the original Message-ID in EMEW format from the sender's email, See Paragraph 43), wherein the second electronic communication system comprises an email client or an email server (Mail system comprises mail servers, See Paragraph 32), …
extracting (data) ... to be carried out by the second electronic communication system from the In-Reply-To field in the message header of the second email message (EMEW validator detects and verifies encoded data in the In-Reply-To header of the reply message, See Paragraphs 43 - 45). 

Howe however does not disclose:
The data located in the message ID field is data that identifies an action, the action to be carried out comprises executing, in a stateless manner by the second electronic communication system using only the data and no additional data, a command that is identified uniquely by the data, and the data identifies a context in which the action is to be carried out. The data located in the in-reply-to field is data that identifies an action to be carried out by the second electronic communication system, wherein the first email message is generated in response to receipt of an indication to associate the action with the first email message. Extracting the encoded data that identifies the action, wherein the action to be carried out by the second electronic communication system comprises at least one of altering a characteristic of the second email based on the encoded data and sending a third email based on the encoded data, wherein the action to be 

Smoot discloses:
The data located in the message ID field is data that identifies an action (The header of each email is defined to be a set of metadata (action) corresponding to the content of the email, See Col. 2, Lines 44 - 58) … the action to be carried out comprises executing, in a stateless manner by the second electronic communication system using only the encoded data and no additional data (The protocol service that processes the email header containing the metadata (action) is stateless and distributes requests pertaining to the email client over stateless servers, See Col. 3, Line 62 – Col. 4, Line 26), a command that is identified uniquely by the encoded data, and the encoded data identifies a context in which the action is to be carried out (The header table which includes metadata (action) can contain data that identifies a context based on rendered fields from the header table including actions such as determining an identity of the sender of the email, a subject of the email, a date that the email was received, a size of the message of the mail, email recipient preferences, email folder hierarchy data, rules for filtering email messages, etc. which are carried out by the system, See Col. 2, Line 59 – Col. 3, Line 2) … wherein the first email message is generated in response to receipt of an indication to associate the action with the first email message (The header information (action) can also include the type of email, an importance indicator, a sensitivity indicator, conversation threading, etc., See Col. 3, Lines 3 - 14 / *Examiner note: an indicated action can be associated with the generated email);
The data located in the in-reply-to field is data that identifies an action (The header of each email is defined to be a set of metadata (action) corresponding to the content of the email, See Col. 2, Lines 44 - 58)
(The metadata -(action) can be extracted from the message itself, See Col. 2, Lines 44 - 58) … wherein the action to be carried out by the second electronic communication system comprises at least one of altering a characteristic of the second email based on the encoded data (The header table which includes metadata (action) can contain data that identifies a context based on rendered fields from the header table including actions such as determining an identity of the sender of the email, a subject of the email, a date that the email was received, a size of the message of the mail, email recipient preferences, email folder hierarchy data, rules for filtering email messages, etc. which are carried out by the system, See Col. 2, Line 59 – Col. 3, Line 2) and sending a third email based on the encoded data, wherein the action to be carried out was defined based on input received from a user, and the content of the first email message was defined based on input received from the user (Commands can be entered through user input, See Col. 9, Lines 54 - 67).

It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Smoot’s teaching of header data that identifies an action, along with email header including a message ID and In-Reply-to field to improve Howe’s system, the combination would result in the computer system of Howe including a message ID field, In-Reply-to field, and data identifying an action in the header of an email message because the improvement will allow a more efficient system of routing and filtering email message. 

As per claim 28, Howe discloses an electronic communication system comprising: 
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
receiving, from a second electronic communication system different than the first electronic communication system, a first electronic communication including encoded data … to be carried out by the electronic communication system (Mail system C (first communication system) sends an email including a message ID header with encoded data to a recipient in Mail system B (second communication system different than the first system), See Paragraphs 38 and 39), the first electronic communication identifying a first entity in a from address field, the encoded data having been previously generated by the electronic communication system and included in a second electronic communication previously addressed to the first entity in a to address field (Mail system B sends a reply message containing a In-Reply-To header with encoded data back to Mail system C, See Paragraph 43), where the first electronic communication was generated by the second electronic communication system based, at least in part, on the second electronic communication in which the encoded data was automatically transferred from the address field of the second electronic communication into the from address field of the first electronic communication regardless of input from a user associated with the second electronic communication system (When the recipient receives the email from the sender, the Message-ID contained therein is in the EMEW format, which is transparent to the recipient's MUA. When the recipient composes their reply, it will contain a standard Message-ID assigned by the MUA. In addition, the message contains a References header appending the original Message-ID in EMEW format from the sender's message, and an In-Reply-To header containing the original Message-ID in EMEW format from the sender's email, See Paragraph 43), wherein the second electronic communication system comprises an email client or an email server (Mail system comprises mail servers, See Paragraph 32), 

Howe however does not disclose:
The data located in the message ID field and the in-reply-to field is data that identifies an action and extracting, from the first electronic communication, the data representative of the action to be carried out by the electronic communication system in response to receiving the first electronic communication, identifying the action to be carried out by the electronic communication system in response to extracting the data, and carrying out the action in response to identifying the action to be carried out by the electronic communication system, wherein the first email message is generated in response to receipt of an indication to associate the action with the first 


Smoot discloses:
The data located in the message ID field and the in-reply-to field is data that identifies an action (The header of each email is defined to be a set of metadata (action) corresponding to the content of the email, See Col. 2, Lines 44 - 58) … wherein the first email message is generated in response to receipt of an indication to associate the action with the first email message (The header information (action) can also include the type of email, an importance indicator, a sensitivity indicator, conversation threading, etc., See Col. 3, Lines 3 - 14 / *Examiner note: an indicated action can be associated with the generated email);
extracting, from the first electronic communication, via the electronic communication system, the encoded data representative of the action to be carried out (The metadata (action) can be extracted from the message itself, See Col. 2, Lines 44 - 58) by the electronic communication system in response to receiving the first electronic communication (See Howe); 
identifying, via the electronic communication system, the action to be carried out by the electronic communication system in response to extracting the encoded data (The header table which includes metadata (action) can contain data that identifies a context based on rendered fields from the header table including actions such as determining an identity of the sender of the email, a subject of the email, a date that the email was received, a size of the message of the mail, email recipient preferences, email folder hierarchy data, rules for filtering email messages, etc. which are carried out by the system, See Col. 2, Line 59 – Col. 3, Line 2); and 
(The protocol service that processes the email header containing the metadata (action) is stateless and distributes requests pertaining to the email client over stateless servers, See Col. 3, Line 62 – Col. 4, Line 26), wherein the action to be carried out by the second electronic communication system comprises at least one of altering a characteristic of the second email based on the encoded data (The header table which includes metadata (action) can contain data that identifies a context based on rendered fields from the header table including actions such as determining an identity of the sender of the email, a subject of the email, a date that the email was received, a size of the message of the mail, email recipient preferences, email folder hierarchy data, rules for filtering email messages, etc. which are carried out by the system, See Col. 2, Line 59 – Col. 3, Line 2) and sending a third email based on the encoded data, wherein the action to be carried out was defined based on input received from a user, and the content of the first email message was defined based on input received from the user (Commands can be entered through user input, See Col. 9, Lines 54 - 67).

It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Smoot’s teaching of header data that identifies an action, along with email header including a message ID and In-Reply-to field to improve Howe’s system, the combination would result in the computer system of Howe including a message ID field, In-Reply-to field, and data identifying an action in the header of an email message because the improvement will allow a more efficient system of routing and filtering email message.

As per claim 29, Howe discloses at least one non-transitory computer-readable storage medium encoded with at least one computer program comprising instructions that, when executed, operate to cause at least one processor in a first electronic communication system to perform operations comprising: 
Sending a first email message addressed to an entity, the first email message containing a Message-ID field in a message header of the first email message, the Message-ID field containing (Mail system C (first communication system) sends an email including a message ID header with encoded data to a recipient in Mail system B (second communication system different than the first system), See Paragraphs 38 and 39) wherein the second electronic communication system comprises an email client or an email server (Mail system comprises mail servers, See Paragraph 32), 
receiving a second email message generated by, and sent from, the second electronic communication device, the second email message containing an In-Reply-To field in a message header of the second email, the second email message containing the encoded data … to be carried out by the second electronic communication system (Mail system B sends a reply message containing an In-Reply-To header with encoded data back to Mail system C, See Paragraph 43), wherein generation of the second email message comprises automatically transferring the encoded data from the Message ID field of the message header of the first email message into the In-Reply-To field of the message header of the second email message regardless of input from a user associated with the second electronic communication system (When the recipient receives the email from the sender, the Message-ID contained therein is in the EMEW format, which is transparent to the recipient's MUA. When the recipient composes their reply, it will contain a standard Message-ID assigned by the MUA. In addition, the message contains a References header appending the original Message-ID in EMEW format from the sender's message, and an In-Reply-To header containing the original Message-ID in EMEW format from the sender's email, See Paragraph 43); and 
extracting (data) ... to be carried out by the second electronic communication system from the In-Reply-To field in the message header of the second email message (EMEW validator detects and verifies encoded data in the In-Reply-To header of the reply message, See Paragraphs 43 - 45). 

Howe however does not disclose:



Smoot discloses:
The data located in the message ID field is data that identifies an action (The header of each email is defined to be a set of metadata (action) corresponding to the content of the email, See Col. 2, Lines 44 - 58) … the action to be carried out comprises executing, in a stateless manner by the second electronic communication system using only the encoded data and no additional data (The protocol service that processes the email header containing the metadata (action) is stateless and distributes requests pertaining to the email client over stateless servers, See Col. 3, Line 62 – Col. 4, Line 26), a command that is identified uniquely by the encoded data, and the encoded data identifies a context in which the action is to be carried out (The header table which includes metadata (action) can contain data that identifies a context based on rendered fields from the header table including actions such as determining an identity of the sender of the email, a subject of the email, a date that the email was received, a size of the message of the mail, email recipient preferences, email folder hierarchy data, rules for filtering email messages, etc. which are carried out by the system, See Col. 2, Line 59 – Col. 3, Line 2) … wherein the first email message is generated in (The header information (action) can also include the type of email, an importance indicator, a sensitivity indicator, conversation threading, etc., See Col. 3, Lines 3 - 14 / *Examiner note: an indicated action can be associated with the generated email);
The data located in the in-reply-to field is data that identifies an action (The header of each email is defined to be a set of metadata (action) corresponding to the content of the email, See Col. 2, Lines 44 - 58)
extracting the encoded data that identifies the action ... (The metadata -(action) can be extracted from the message itself, See Col. 2, Lines 44 - 58), wherein the action to be carried out by the second electronic communication system comprises at least one of altering a characteristic of the second email based on the encoded data (The header table which includes metadata (action) can contain data that identifies a context based on rendered fields from the header table including actions such as determining an identity of the sender of the email, a subject of the email, a date that the email was received, a size of the message of the mail, email recipient preferences, email folder hierarchy data, rules for filtering email messages, etc. which are carried out by the system, See Col. 2, Line 59 – Col. 3, Line 2) and sending a third email based on the encoded data, wherein the action to be carried out was defined based on input received from a user, and the content of the first email message was defined based on input received from the user (Commands can be entered through user input, See Col. 9, Lines 54 - 67).

It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Smoot’s teaching of header data that identifies an action, along with email header including a message ID and In-Reply-to field to improve Howe’s system, the combination would result in the computer system of Howe including a message ID field, In-Reply-to field, and data identifying an action in the header of an email message because the improvement will allow a more efficient system of routing and filtering email message. 


receiving, from a second electronic communication system different than the first electronic communication system, receiving a first electronic communication including encoded data … to be carried out by the electronic communication system (Mail system C (first communication system) sends an email including a message ID header with encoded data to a recipient in Mail system B (second communication system different than the first system), See Paragraphs 38 and 39), the first electronic communication identifying a first entity in a from address field, the encoded data having been previously generated by the electronic communication system and included in a second electronic communication previously addressed to the first entity in a to address field (Mail system B sends a reply message containing a In-Reply-To header with encoded data back to Mail system C, See Paragraph 43), wherein the first electronic communication was generated by the second electronic communication system based, at least in part, on the second electronic communication in which the encoded data was automatically transferred from the to address field of the second electronic communication into the from address field of the first electronic communication regardless of input from a user associated with the second electronic communication system (When the recipient receives the email from the sender, the Message-ID contained therein is in the EMEW format, which is transparent to the recipient's MUA. When the recipient composes their reply, it will contain a standard Message-ID assigned by the MUA. In addition, the message contains a References header appending the original Message-ID in EMEW format from the sender's message, and an In-Reply-To header containing the original Message-ID in EMEW format from the sender's email, See Paragraph 43), wherein the second electronic communication system comprises an email client or an email server (Mail system comprises mail servers, See Paragraph 32), 

Howe however does not disclose:
The data located in the message ID field and the in-reply-to field is data that identifies an action and extracting, from the first electronic communication, the data representative of the 


Smoot discloses:
The data located in the message ID field and the in-reply-to field is data that identifies an action (The header of each email is defined to be a set of metadata (action) corresponding to the content of the email, See Col. 2, Lines 44 - 58) … wherein the first email message is generated in response to receipt of an indication to associate the action with the first email message (The header information (action) can also include the type of email, an importance indicator, a sensitivity indicator, conversation threading, etc., See Col. 3, Lines 3 - 14 / *Examiner note: an indicated action can be associated with the generated email);
extracting, from the first electronic communication  via the electronic communication system, the encoded data representative of the action to be carried out (The metadata- (action) can be extracted from the message itself, See Col. 2, Lines 44 - 58) by the electronic communication system in response to receiving the first electronic communication (See Howe); 
identifying, via the electronic communication system, the action to be carried out by the electronic communication system in response to extracting the encoded data (The header table which includes metadata (action) can contain data that identifies a context based on rendered fields from the header table including actions such as determining an identity of the sender of the email, a subject of the email, a date that the email was received, a size of the message of the mail, email recipient preferences, email folder hierarchy data, rules for filtering email messages, etc. which are carried out by the system, See Col. 2, Line 59 – Col. 3, Line 2); and 
carrying out the action in response to identifying the action to be carried out by the electronic communication system (The protocol service that processes the email header containing the metadata (action) is stateless and distributes requests pertaining to the email client over stateless servers, See Col. 3, Line 62 – Col. 4, Line 26), wherein the action to be carried out by the second electronic communication system comprises at least one of altering a characteristic of the second email based on the encoded data (The header table which includes metadata (action) can contain data that identifies a context based on rendered fields from the header table including actions such as determining an identity of the sender of the email, a subject of the email, a date that the email was received, a size of the message of the mail, email recipient preferences, email folder hierarchy data, rules for filtering email messages, etc. which are carried out by the system, See Col. 2, Line 59 – Col. 3, Line 2) and sending a third email based on the encoded data, wherein the action to be carried out was defined based on input received from a user, and the content of the first email message was defined based on input received from the user (Commands can be entered through user input, See Col. 9, Lines 54 - 67).

It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Smoot’s teaching of header data that identifies an action, along with email header including a message ID and In-Reply-to field to improve Howe’s system, the combination would result in the computer system of Howe including a message ID field, In-Reply-to field, and data identifying an action in the header of an email message because the improvement will allow a more efficient system of routing and filtering email message.

As per claim 31, cancelled. 



Remarks
Applicant’s arguments, with regards to independent claims 1, 15, and 27 - 30 filed on 10/28/2020 have been fully considered and are not persuasive. The current arguments are based on independent claims 1, 15, and 27 - 30 which are present in the remarks by the applicant.
With respect to independent claims 1, 15, and 27 - 30, Applicant argues that “even if Smoot discloses header data that identifies an action as suggested by the Examiner, and even if such header data were to be included in the Message-ID field of Howe’s first email message as in a combination suggested by the Examiner, such header data would not qualify as encoded data that identifies an action to be carried out by the second system because, as mentioned above, Howe’s second system would ignore that encoded data and would not carry out the action identified by the encoded data. There is nothing in Howe or Smoot to suggest pulling action-related metadata from Smoot’s email header (to the extent there is any such action-related metadata in Smoot’s email header) and using it in Howe’s Message-ID field; such proposal for combination necessarily comes from the claims of the subject patent application through impermissible hindsight” and therefore failing “to raise a prima facie case of obviousness”. Examiner responds that both Howe and Smoot disclose systems for transmitting and receiving emails. Howe teaches an email system including a Message-ID field containing an encoded data or EMEW (¶38 - 39) which is a unique identifier that is copied to the In-Reply-To field of a second email message from the header of a first email message (¶43). Smoot teaches an email system including an email header that contains metadata (Col. 2, Lines 44 - 58) where the header can be associated with a header table corresponding to a variety of information about a message in a user account (Col. 2, Line 59 – Col. 3, Line 2). The header table can identify an action to be performed on the message such as email recipient preferences, email folder hierarchy data, and rules for filtering email messages (Col. 2, Line 59 – Col. 3, Line 2). The header table can also contain a unique message identifier associated with the message that can be used to associate an action with the corresponding message (Col. 3, Lines 3 - 14). Since Howe and Smoot both use email systems containing a unique identifier in the message header, it is an obvious combination that Howe’s system can be further improved by Smoot’s system by identifying an action associated with a unique message identifier in the message header corresponding to an email message. Hence it would not be impermissible hindsight to combine two similar systems that use unique . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282.  The examiner can normally be reached on M-F: 9:00 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAZIA NAOREEN/
Examiner, Art Unit 2458

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458 					January 28, 2021